Drawings
Applicant’s arguments regarding the drawing objection, see pages 6-7, have been fully considered and are persuasive. The drawings received on 1/20/2021 are acceptable.
REASONS FOR ALLOWANCE
Claims 1-18 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a control device adapted and configured to be electrically connectable to a power operated device, the control device comprising at least one body, at least one haptic profile, at least a pair of moveable metal flags with a variable geometry, and at least one sensor electronics with planar coils, wherein the at least one body is pivotable around a central pivot point with a corresponding angular position (phi) and a distance (R) from the central pivot point, the at least one body is linked to the at least one haptic profile such that the haptic profile provides a tactile feedback to a user when the body is actuated around the central pivot point, the at least one body is adapted and configured to return to its neutral state in a repeatable manner, the at least one body is linked to the at least two metal flags such that the combined motion of the flags provides a directional control in an x- direction and a y-direction based upon R = sqrt(x^2+y^2) and phi = tan^-1(y/x); and wherein the sensor electronics with the planar coils are oriented parallel to the at least two metal flags, the sensor electronics with the planar coils are adapted and configured to generate eddy currents, the variable geometry of the at least two metal flags coupling with an oscillating magnetic field of the eddy currents, as required by claim 1.  
Applicant’s arguments, see pages 7-12 in the remarks filed on 3/31/2022, with respect to the art rejections over Rosenberg (U.S. Patent No. 5,805,140 A; “Rosenberg”) have been fully considered and are persuasive. Namely, Applicant’s reasoning that the proposed modification of Rosenberg is not a “mere reversal” because it would run counter to the advantages and principles of operation delineated in at least column 36, lines 11-21 is persuasive.  The art rejections of claims 1-18 have been withdrawn accordingly. Rosenberg, Van Ruymbeke et al. (U.S. Patent No. 6,480,183 B1), Rapin et al. (U.S. P.G. Publication No. 2008/0148894 A1), and Olsson et al. (U.S. P.G. Publication No. 2010/0265176 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, at least a pair of moveable metal flags with a variable geometry, the at least one body is linked to the at least two metal flags such that the combined motion of the flags provides a directional control in an x- direction and a y-direction based upon R = sqrt(x^2+y^2) and phi = tan^-1(y/x), and wherein the sensor electronics with the planar coils are oriented parallel to the at least two metal flags.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656